Terminal Disclaimer
The terminal disclaimer filed on 2/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,637,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard B. Taylor on 02/09/21.
The application has been amended as follows: 
In The Claims
Claim 1, line 7, “clock to” has been changed to --clock compared to--.
Claim 6, line 3, “dividing a” has been changed to --dividing the--.
Claim 11, lines 5-7, “wherein the semiconductor device operates as a frequency dividing circuit when the target signal has a value between 0 and 1, and operates as a frequency multiplying circuit when the target signal has a value of 1 or more,” has been deleted.
Claim 11, line 14, “clock to” has been changed to --clock compared to--.
Claim 11, line 18, “signals.” has been changed to --signals, and wherein the semiconductor device operates as a frequency dividing circuit when the target signal has a value between 0 and 1, and operates as a frequency multiplying circuit when the target signal has a value of 1 or more.--.
Claim 17, line 8, “clock to” has been changed to --clock compared to--.
Reasons For The Above Changes
The above changes are necessary to correct the indefinite problems in the claims.

REASONS FOR ALLOWANCE
Claims 1, 3-11, 13-17, and 19-20 are allowed.
Claims 1, 11, and 17 have been amended to include all the allowable claims 2, 12, and 18, respectively, so claims 1, 11, and 17 are allowed because the prior art of record fails to disclose or suggest a clock generation circuit, or a semiconductor device, or a method thereof, including a frequency detector including a plurality of first unit delayers, a control signal generator, and a period controller including a plurality of second unit delayers with the connections and operations as recited in the claims, and wherein the clock generation circuit (or a semiconductor device) operates as a frequency dividing circuit when the target signal has a value between 0 and 1, and operates as a frequency multiplying circuit when the target signal has a value of 1 or more.  
Claims 3-10, 13-16, and 19-20 are allowed because they depends on claims 1, 11, and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Long Nguyen/
Primary Examiner
Art Unit 2842